July 26, 2020

Tracy Conley ae Py
134 S. Warren Rd Aug 0 at Mg
Ovid, MI 48866 wit.” OG;
' BEF “Oey
iio P. Si ORES. OM Fite
Judge Philip P. Simon AA) Oe tier Hei he

5400 Federal Plaza ~ Suite 4400 They Gua lon,
Hammond, IN 46320 A

RE: Kash Lee Kelly
Sir:

| write this as a YouTube follower of Mr. Lee as a conversation regarding his upcoming appearance
before you on August 31, 2020. For full disclosure, | have never met Mr. Lee - | am just a follower of his
internet work.

As a frame, Lama middle aged, white, married woman currently living north of Lansing MI. [ was born
and raised near Flint — my husband is a born and bred “Yooper” Our children are grown and on their
own,

| happened upon Kash’s YouTube page one evening when | was just puttering thru facebook. | watched
a few of his videos —'and while at first 'was not keen on the in-car videos, he looked to be attempting to
pass a fine message. | went thru a few just to measure it and started to follow. | was very impressed
when he started having his “real life” Zoom video presentations. His activism for helping the internal
difficulties within the black community looks to be wildly insightful and sometimes a bit “mainstream:”
challenging. As a white woman, | don’t feel it is in my place to offer my opinions of things that may help
the black community better succeed without coming off as a racist or privileged — But | find Mr Lee’s
videos and community work reflect the thoughts and ideas | had but couldn't express. He looks to be
well prepared and always has a nice diversity of thought and methods in the live streams and it shows
his work is part of his newly swelling personal pride and community.

While | am not fully informed of his pending charges- in a video he explained it was a drug related
charge from many years ago, and it caught up to him. | am a proponent of stupid hurts and actions
come with consequences, but | also feel redemption and penance should be used in the weight of the
determination.

So with this, | simply wanted to let you know that | have learned from the work he is now doing and am
encouraged to see a once wayward young man make strides to turn into a responsible, respectable man,
father and activist — and | ask that you-take that into account when you pass your sentence. Attached is
a copy of his post asking for help: phe oo : no :

Thank you for your time and considerations. *~

racy Conley,

  
 

NOR cls Hey co ricer

   

Kash Lee Kelly

 

Judge Philip P. Simon
5400 Federal Plaza
Suite 4400
Hammond, IN 46320

This is the judge over my case. He is a very fair
judge and was kind when | stood before him. If
youd like to write him then here is the address.
My sentencing is Aug. 31st

228 Comments » 10 Shares

 

(J Comment QD Share
A
Judge Philip P Simon AoE se ug Og 2p
5400 Federal plaza ; Oh SON I. *<d]
Suite #4400 SAY OT OS ay
Hammond, IN 46320 "iy; 7 csr lnk

Mong Wa
RE: Kash Lee Kelly

Dear Honorable Judge Simon:

I write this letter today on behalf of Kash Lee Kelly. Although I have never had the privilege to
personally meet Kash. 1 would like to attest to his character and what he has consistently shown
on social media for the last several months,

I find Kash to be a very forthright person when it comes to his past life. It is amazing to me that
by determination, perseverance and God’s grace that he has drastically changed into the man, the
father he is today.

Kash is ari advocate against gang violence. He also has a gift when it comes to bringing people
together, who have differences, whether it be race; political, religious, or economic backgrounds.
He has the ability to connect with people of all ages.

I am asking you and the court for leniency on August 31 2020. I feel that a man like Kash is
greatly needed in the community in these volatile times. His children also need him at this time.
Kash is a man who is making a difference and his left his past life behind. I believe that Kash
Kelly is a man who has learned from his past and regrets it deeply but more importantly he has
learned from it and is making amends in his community and on social media to make life better,

Thank you for considering my letter, | appreciate your time concerning this matter.
Respectfully,

naa

Linda Jex

233 E 5250S
Ogden, UT 84405
Dear Judge Philip P. Simon,

NORTHERN ERIE ccs iy3
!am writing to you today on behalf of Kash Lee Kelly. As his sentence approaches, | wanted to title {or IRDIAINA
you about the heart and kindness of Kash Lee Kelly. This is the first time | have written a letter like this
and | thank you sir for considering the goodness and kindness in Kash and that you consider the man he
is now. Kash has publicly admitted his past wrong doing and is seeking forgiveness by being honest in
what he has done and by giving back to the world, He is trying so hard to make a better life for his family
as well as so many people he doesn’t even know by starting a foundation to give back, to get kids out of
gangs, to heip the homeless and bring unity to this crazy world in which we live in today. He is a man of
God and in the way he honors God is with his goodness which is so refreshing and needed right now. 1
support Kash and everything he wants to accomplish with this foundation. He recently brought a
homeless person a cellphone and food and is working with his pastor to find sheiter for this person. |
could literally give you hundreds of examples of kash being a human being that learned from his
mistakes and wants and is doing good in the world. He has a huge heart and cares so deeply for others.

Thank you for reading my fetter and considering my plea on his behalf.

Respectfully and Sincerely,
fe barctd uy be
Wendy Lemen
Owner of Our Soul Shine
535 Jefferson Ave

Fairport, N¥ 14450
ISS ~-3IF-GSTS
Lisa Kendigian
1543 Evening Shade Circle
Las Vegas, NV 89119

Ikendigian@cox.net -FTLED-
July 31, 2020 AUG 06 2020

AM Ad

RODE ET NOTH SOURS, Hler}
Honorable Judge Philip P. Simon STH LB oR
Judge of United States District Court, Northern District of Indiana NORTHERN DISTRICT GF INDIANA
5400 Federal Plaza, Suite 4400

Hammond, IN 46320

 

 

RE: Sentencing of Kash Lee Kelly, Defendant, Case No. 2:15-CR-00072-PPS-JPK
Dear Judge Simon,

My name is Lisa Kendigian. | am a digital technology manager and resident of the state of Nevada. | am writing
regarding the sentencing to be decided in the matter concerning Kash Lee Kelly.

| do not know Mr. Kelly personally, but became aware of him In june 2020, noting the positive affect of his social
media efforts, beginning with the Why Should Our Lives Matter’ video on Facebook.

Every person needs a reason. Mr. Kelly found that reason with the video that he posted in June 2020 that went
viral with 14M views on Facebook alone. Since that date, he has been a vocal and tireless advocate against
division and criminal acts and uses his platform to convince others to stop offences against others, developing
and strengthening communication.

Without hesitation, on at feast one occasion, Mr. Kelly has publicly renounced and rejected his prior affiliation
with the Latin Kings? and his earlier life choices. In the three months since | began watching his media posts on
Facebook, YouTube and Twitter, I've seen Mr. Kelly take responsibility for his actions and display his intent to
work on himself and with others in authority to continue to achieve positive change.

There is a profound positive change in his life, and each message he delivers goes viral, reaching many on
various social media channels and this is testament to his impact.

Please allow Mr. Kelly to continue bridging the gap between communities. He has a unique ability to accomplish
this due to his background and willingness to work with government, law enforcement, and people of all
ethnicities and backgrounds.

| respectfully ask: please consider factors of Mr. Kelly’s behaviour and sentence him to probation and supervised
release or community service for a defined period, rather than prison time.

A harsh sentence of any prison time will negatively impact Mr. Kelly’s children by removing a father who
appears to be very involved, and it will effectively silence the positive community impact he has in Hammond
and elsewhere throughout the United States. During probation and supervised release/community service, he
could potentially work with the State of Indiana to help affect positive change, and his efforts are needed.

Sincerely,

 

isa Kendigisn
 

* Kelly; Kash Lee. “Live Black Lives Matter - WHY SHOULD OUR LIVES MATTER TO THE WORLD WHEN THEY DONT
MATTER TO US” Facebook Live, uploaded by Kash Lee Keily, June 2020, 374,549 shares, 14M views
https://www.facebook.com/kashlee.kelly/videos/vb.100026430022293/554536008770728/?type=2&video sou
rce=user video tab

Kelly, Kash Lee. “Ex Gang Member speaks “When do Black Live Matters?”.” YouTube, uploaded by C
Ross, Jun 3 2020, 111,648 views https://youtu.be/OekhvxKBEKo

2 Kelly, Kash Lee. “Live Ok so first off...{transparency-life history, parents, family, gang violence six years old, prior
affiliations, racism, church attendance, positive mentors named, joining Latin Kings at 16, sent to boys home
from 17-18, 2017 federal arrest overview, speaking out about affiliation with Latin Kings, denouncing the
affiliation, explaining charges, appreciation of life, faith in justice system and God, saving one life” Facebook Live,
uploaded by Kash Lee Kelly, June 2020, 755 shares, 61k views
httos://www.facebook.com/kashlee.kelly/videos/vb.100026430022293/556909328533396/?type=2&video sou
rcesuser video tab

Kelly, Kash Lee. “Live Unite Don’t Fight” Facebook Live, uploaded by Kash Lee Kelly, June 2020, 508 shares, 40k
views

httos://www.facebook.com/kashlee. kelly/videos/vb.1G0026430022293/558356228388706/?type=2&video sou
rce=user video tab

Kelly, Kash Lee. “Kash Lee Kelly addresses racism, division, and NFAC [Black Militia] / [N.F.A.C].” YouTube,

uploaded by Viral Content, July 9 2020, https://youtu.be/Cenp2Sa7a9c

Kelly, Kash Lee. “Live addressing against the NO SNITCHING RULE, bridge the gap, Face Your Community”
Facebook Live, upioaded by Kash Lee Kelly, June 2020, 1032 shares, 55k views
bttps://www.facebook.com/kashlee.kelly/videos/vb.100026430022293/558329285058067/?type=2&video sou
rce=user video tab

Kelly, Kash Lee. “Live Tune in for this (All lives matter/Everyone’s life is important/De not be divided” Facebook
Live, uploaded by Kash Lee Kelly, June 2020, 3384 shares, 147k views
https://www.facebook.com/kashlee.kelly/videos/vb.100026430022293/556026651954997/?tyne=2&video sou
rce=user_ video tab

Kelly, Kash Lee. “Live Hey everyone there are 250 viewers pay it forward, let God shine through you” Facebook
Live, uploaded by Kash Lee Kelly, May 2020, 659 shares, 56K views

htips://www_facebook.com/kashlee, kelly/videos/vb.100026430022293/555927408631588/?type=2&video sou
rcezuser_video_tab

Kelly, Kash Lee. “Live Speaking on a platform — naming Streetlights program, Unity” Facebook Live, uploaded by
Kash Lee Keily, June, 2020, 735 shares, 67K views

htips://www.facebook.com/kashlee. kelly/videos/vb.100026430022293/555311515359844/?type=2&video sou
rce=user video tab

Kelly, Kash Lee. “Live Sitting with my uncle and he is far wiser than me (addressing issues/elderly)” Facebook,
uploaded by Kash Lee Kelly, June, 2020, 445 shares, 36K views

https://www.facebook.com/kashlee. kelly/videos/vb.100026430022293/555290645361931/?type=2&video sou
rce=user_ video tab

Kelly, Kash Lee. “Live” Facebook, uploaded by Kash Lee Kelly, June 2020, 737 shares, 61K views
https://www.facebook.com/kashtee. kelly/videos/vb.100026430622293/555213495369646/?type=2&video sou
ree=user video tab

 
uv Pug. Al. Thy Mam w |
o verovercd cng clea ley, eure, '

member, (ood rat howe rected
O platform to un oy Omeviee |
wilh peor ond [Mt He io cloung |
oyreos Hane un lin Community §
and beytrd: Hel pug He luneleo
waltn poid + Shelly powd ing Sthool
Kit to leeds a.nd promoting hnepe aud
nett Huu Hoe ie He §

i mating & CASEY

 
